PALMORE, Judge
(dissenting in part).
I dissent from that phase of the opinion holding that the Board cannot go outside and beyond the coverage of existing collective agreements in order to determine “prevailing wages” in a given community because the statutes do not lay down precise criteria to be followed in performing that function.
In City of Louisville v. Thompson, Ky. 1960, 339 S.W.2d 869, 873, involving the “hot bath” ordinances of the City of Louisville, we had no difficulty in accepting the *743existence of a “hardship” as “reasonably adaptable to proof and findings of fact capable of judicial review” without more specific criteria. See also Thomson v. Tafel, 1949, 309 Ky. 753, 218 S.W.2d 977. It appears to me that “prevailing wages” for each classification of labor forces available in a particular locality are equally, if not more, susceptible of determination without further definition. In the absence of a statutory mode of review, an arbitrary determination should be reviewable through an original action in the circuit court, and was so treated in this case. Cf. 73 C.J.S. Public Administrative Bodies and Procedure § 164, pp. 506-507. See also Davis, Administrative Law Treatise, Vol. 4, § 28.21, pp. 112-113.
The majority opinion tacitly recognizes that such a determination could properly be made by the local authority prior to the 1960 legislation transferring the function to the state Board. How are the “factors” and “standards” to be used by the Board any different? The answer is, of course, that they are not; and they were specifically held to be sufficient in Baughn v. Gorrell & Riley, 1949, 311 Ky. 537, 224 S.W.2d 436, 439.
I take it that the fundamental objective of the “prevailing wage” statutes is to make certain that no contractor on a public project will import labor at lower rates than are commonly paid in the community. Cf. Cassady v. Board of Aldermen of City of Bowling Green, Ky. 1955, 277 S.W.2d 1. While it might be easier for the local authorities to find out what those rates are, there is nothing so complex about the question that some other public agency could not also do it. Certainly the criteria, the standards, the guidelines, or whatever else we might call the factors for determining what wages “prevail” must be the same in either case. According to Carpenters Local No. 1650 v. City of Lexington, Ky. 1952, 248 S.W.2d 407, “prevailing” means a majority. There is nothing more mysterious about ascertaining a majority than there is in taking a census.
My dissent in this case does not proceed from any particular attitude as to either the wisdom or the haphazard draftsmanship of the statutes in question, but from the philosophy that the courts should always construe the actions of the legislature in such a way as to uphold them if it is reasonably possible to do so.
MILLIKEN and MOREMEN, JJ., concur in this dissent.